Title: From Alexander Hamilton to Jonathan Cass, 25 November 1799
From: Hamilton, Alexander
To: Cass, Jonathan


          
            Sir,
            NY. Nov. 25th. 99
          
          I have just received your letter of the twenty third of this month—
          From the orders which have been given to Captain Shoemaker, he must, by this time, be well advanced on his march to Pittsburgh. I do not, therefore, think it expedient to issue that comply with your request
          W—
           Major Cass—
        